Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 24 August 2020, has been entered and the Remarks therein, filed 12 February 2021, are fully considered here.
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section. Therefore, this action is a Final Office action, not necessitated by Applicants' amendment, received 12 February 2021 (see MPEP 2144.03(D)).

Status of Claims
Claims 11, 13, 15, 16 and 82-105 are pending.
	Claims 11, 13, 15, 16 and 82-105 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 14/732,682, 06/06/2015, which claims benefit of 62/176,890, 06/06/2014, and names the inventor or 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 11, 13, 15, 16 and 82-105 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 24 August 2020, is withdrawn in view of Applicants’ amendment received 12 February 2021, in which the claim 11 was amended.

The rejection of claim 103 under 35 USC §112(b) in the Non-Final Office Action mailed 24 August 202 is maintained and re-cited below.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 103 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 103 is indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 103 recites the relative term ‘substantially’.
substantially perpendicular to a cross-sectional width of the channel.”
The specification recites the term ‘substantially’ as it appears in the context of the claim text language (originally-filed specification, pg. 18, para. [0092]), but does not define, describe or explain the term, within the context of the claimed subject matter. The term 'substantially’…is a broad term (MPEP 2173.05(b)(III)(A)). Therefore, for the purpose of examination, the phrase ‘substantially perpendicular’ will be interpreted to mean that, with regard or with reference to the cross-sectional width of the channel, the opening to each of the at least two isolation pens will be considered to be perpendicular to said channel, as guided by a standard American English dictionary meaning of the word ’substantially’: to a great or significant extent; for the most part; essentially.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 11, 13, 15, 16 and 82-105 are rejected under 35 U.S.C. §103 as being unpatentable over Chung et al. (U.S. Patent Application Publication No. 2013/0078163 A1; Pub. Date: Mar. 28, 2013) in view of Linder et al. (U.S. Patent Application Publication No. 2009/0266421 A1), Hansen et al. (U.S. Patent Application Publication No. 2011/005351 A1), and Yamada et al. ((2005) Lab Chip 5: 1233-1239).
 [All references cited in the Non-Final Office Action mailed 24 August 2020.]


Regarding claims 11, 93, 104 and 105, Chung et al. shows microfluidic devices for capturing single cells, and methods for separating and capturing cells contained in a sample (pg. 1, para. [0002] [A process of operating a microfluidic apparatus, a biological micro-object]).
The present invention is a microfluidic cell trap array comprising a cell-delivery channel having an inlet and outlet, and cell traps formed in the channel. The cell trap array may have upwards of 700 traps (pg. 2, para. [0020] [at least two isolation pens]).
The geometry of the channels were engineered so that cells experience similar flow rates near each trap (pg. 6, para. [0114]). Cells close to a trap experience two streams: a main stream (Q) flowing along the delivery channel, and a directing stream (q) directing the cell into the trap (FIG. 6) (pg. 6, para. [0115] and Fig. 6 [disposing a first biological micro-object in the isolation region of a first isolation pen of said at least two isolation pens]).
Figure 6 illustrates two major streams that cells experience: a main stream (Q) flowing along the delivery channel, and a directing stream (q) directing the cell into the trap (pg. 3, para. [0042] and Fig. 6 [flowing a first fluidic medium along said fluidic channel]). 
The width of the traps (w) varies from 8 to 16µm. The width of the main channel is 30µm (pg. 6, para. [0104] and Fig. 6 and 8 [Claims 11 and 105] [each of said isolation pens has an opening with a size Wo to the fluidic channel, a flow region comprising a fluidic channel with a size Wc, the size of Wc is larger than the size of Wo, the relationship 
Regarding claim 13, Figure 6 which shows that a fluidic medium stream (Q) flows past the fluidic interface of the first pen and subsequently past the fluidic interface of a second isolation pen (Fig. 6).
Regarding claims 84 and 85, Figure 8 can be used to estimate that the cross-sectional width of the first isolation pen opening ranges from 16µm to ~22µm (pg. 6, para. [0104] and Fig. 8 [√(82 + 142) to √(152 + 162)]).
Regarding claims 86 and 87, the width of the main channel is 30µm (pg. 6, para. [0104]).
Regarding claims 88 and 89, Figure 8 can be used to estimate that the linear distance between the openings in the traps/isolation pens to the opening of the microfluidic channel is approximately 75µm; i.e., with the width of the pen, including its walls, being 25µm (pg. 6, para. [0104] and Fig. 8).
Regarding claim 90, Figure 8 shows that the height of the channel at the pen opening is 20µm (pg. 6, para. [0104] and Fig. 8).
Regarding claim 92, active single-cell capture mechanisms use valves to control flow or dielectric forces with dielectrophoresis (DEP) or optical tweezers to control the location of cells in various environments (pg. 1, para. [0010]).
Regarding claims 95, 96, 97, 98, 99 and 100, to ensure trapping and to test perfusion rates, a viability study on chip was performed. Jurkat cells were loaded onto the chip and perfused with medium for up to 24 hours. After 24 hours the Jurkat cells 
Regarding claim 101, Figure 8 shows the dimensions of one of the isolation pens. By calculating the volume according to the dimensions shown in para. [0104], the volume of the pen is approximately 3.6x103 cubic microns (pg. 6, para. [0104] and Fig. 8 [16.7µm x 15µm x 14.5µm = 3.6x103 cubic microns]).
Regarding claims 102 and 103, Figures 6 and 8 also show that the isolation pens each comprise a single opening, and the opening to each of the at least one two isolation pens is perpendicular to the cross-sectional width of the channel (Figs. 6 and 8).
In summary, Chung et al. shows a process of operating a microfluidic apparatus, wherein the microfluidic apparatus comprises a fluidic channel, and at least two pens/traps, which are isolated from each other. The traps interface with the fluidic channel. A fluidic medium is introduced such that it flows along the fluidic channel, thereby depositing biological micro-objects in a first pen. The width of the fluidic channel is larger than the width of the isolation pen opening. The pens are described as having specific dimensions, according to the specific application of the microfluidic apparatus.

It is noted that the functional limitation phrase ‘configured to reduce exchange of soluble components from said first isolation pen into said second isolation pen’ in claims 
It is also noted that the terms ‘isolation region’ and ‘soluble components’ are not explained, defined or described in the instant specification.

Chung et al. does not show: 1) fluidically isolating a first isolation pen from a second isolation pen by reducing diffusion of soluble components from said first isolation pen into said second isolation pen [Claims 11 and 105]; 2) an isolation region fluidically isolated from direct flow in the fluidic channel [Claims 11 and 105]; 3) a connector region fluidically connecting said isolation region to the fluidic channel [Claims 11 and 105]; 4) displacing the first fluidic medium in the channel with a second fluidic medium [Claim 15]; 5) the second fluidic medium is immiscible with the first fluidic medium [Claim 16]; 6) the second fluidic medium is comprised of a non-aqueous about 30 to about 90 microns [Claim 85]; 9) the width Wc of the channel at each opening of the at least two isolation pens is about 50 to about 250 microns [Claim 87]; 10) covalent modification of at least one surface of the channel, generating a surface that is more hydrophobic that a surface of the first isolation pen [Claim 91]; 11) fluidically isolating the biological micro-object in the first isolation pen from the second biological micro-object in the second isolation pen by a volume of second fluidic medium [Claim 94]; and 12) each isolation pen comprises a volume of at least 1x105 cubic microns [Claim 101].

Linder et al. addresses some of the limitations of claims 11 and 105, and the limitations of claims 15, 16, 82, 83, 91 and 94.
Regarding claims 11, 94 and 105, Linder et al. shows microfluidic systems that provide control of fluid flow and methods associated therewith (pg. 1, para. [0004]). By choosing appropriate viscosities of fluids, a fluid can be made to speed up or slow down at different locations with the system without the use of valves and/or without external control (Abstract). One way of reducing or preventing cross-flow of the components from one analysis region to another is by substantially reducing the fluid flow in the system after the interactions have occurred. This can reduce the flow of components from an upstream analysis region and/or to a downstream analysis region. In addition, the analysis regions may be sufficiently separated from each other such that the time it takes to measure a signal is less than the time for diffusion of components from one analysis region to another. Advantageously, this reduction of cross-flow between 
Regarding claim 15, a low viscosity fluid (e.g., a first fluid) flows in the channel at a first flow rate. A high viscosity fluid (e.g.,  a second fluid having a relatively higher viscosity than the low viscosity fluid) may flow at a second slower flow rate. The introduction of high viscosity fluid into the second channel portion causes the flow rate of fluids in the system to decrease; i.e., low viscosity fluids may now flow at a second (slower) flow rate (pg. 3, para. [0026] thru [0027]).
Regarding claims 16 and 82, one or more of the fluids is immiscible or only slightly miscible. The fluid may be in the form of an organic solvent (pg. 7, para. [0060]).
Regarding claim 83, non-limiting examples of fluids that can be used as relatively high viscosity fluids include liquid polymers, such as liquid PDMS or other silicone oils (pg. 8, cont. para. [0066]). 
Regarding claim 91, a variety of absorbent materials may be used in devices described herein. The material and configuration of the absorbent material may depend on the fluid to be absorbed, or the configuration of the liquid containment regions. The absorbent material is in the form of a single layer of material, multiple layers of material, particles, beads, a coating or a film. The absorbent material may be hydrophilic, hydrophobic or a combination thereof (pg. 14, para. [0111]).


	Hansen et al. addresses some of the limitations of claims 11 and 105.
	Hansen et al. shows a microfluidic device which comprises a plurality of reaction chambers in fluid communication with a flow channel (pg. 2, para. [0016] [nexus to Chung et al.] [microfluidic apparatus with at least one or two isolation pens fluidly connected to a fluidic channel]). A method is shown which a fluid is compartmentalized within the microfluidic device. The method comprises a plurality of reaction chambers in fluid communication with a flow channel with a first fluid; flushing the flow channel with a second fluid, thereby displacing the first fluid from the flow channel (pg. 2, para. [0026] [nexus to Linder et al.] [flowing a second fluidic medium along the fluidic channel, and displacing the first fluidic medium in the channel of the microfluidic apparatus]).
	Regarding claims 11 and 105, Figure 2c shows a representation of the reaction chambers (114) and the flow channel (110). A connecting region (112) connects the reaction chamber to the flow channel (pg. 6, para. [0076] thru [0077] and Fig. 2c).

	Yamada et al. provides motivation for expecting that a width size of the fluidic channel Wc, when larger than the width of the isolation pen opening Wo, would reduce 
Yamada et al. shows a method for continuous concentration and classification of particles in microfluidic devices, named hydrodynamic filtration (pg. 1233, Abstract The hydrodynamic filtration method concentrates and classifies particles at the same time, by simply introducing a liquid containing a particle mixture (pg. 1233, column 2, para. 2 [nexus to Chung et al.] [microfluidic apparatus, disposing biological micro-objects into isolation pens]).
Regarding claims 11 and 105, Figure 1(d) shows the isolation of a first and a second particle into different side channels as first and second selections (pg. 1234, Fig. 1(d)). That is, Figure 1(d) shows a main channel (i.e., akin to a fluidic channel) and side channels (i.e., akin to isolation pens or to connector regions leading to isolation pens), wherein the width of the fluidic channel is larger than the width of the opening to the isolation pen. 
Flow rates determine whether “smaller” or “larger” particles enter the side channels/traps/pens. When flow rates are low, particles whose diameter is larger than a specific value would never go through the side channels, even if they are flowing near the sidewalls in the main channel, and even if the particle size is smaller than the cross sectional size of the side channel. When flow rates distributed into the side channels are increased, particles near the sidewalls go through the side channels. Particle concentration and classification can be achieved by combining these flow rates (pg. 1234, column 1, para. 1 and 2). The volumetric flow rate Q in a straight microchannel is represented by an equation in which the viscosity of the liquid must be considered (pg. 
The virtual width of the flow entering the channel, w1, can be predicted from α and the width of the main channel, w0, assuming a specific flow profile. The microdevices are designed according to the concept that the hydrodynamic resistance Rh is proportional to L/(Dr2wd), and α = (Rh2/(Rh1 + 2Rh2) (pg. 1235, column 1, lines 3-12 thru para. 1 and Fig. 2). That is, the flow into the side channels and retention of specific soluble components is related to the flow rate, which is, in turn, related to the width of both the side channels and the main channel. Therefore, the larger width of the main channel, dictating flow rate, reduces the exchange of soluble components in adjacent side channels (pg. 1234, Fig. 1(d)).
The type 3 microdevice was designed for leukocyte enrichment. The main channel width was 40µm. Each side channel consisted of narrow (10µm in width) and broad (30µm in width) segments (pg. 1235, column 2, para. 3). That is, the width of the main channel Wc is larger than the width of the opening to each of the isolation pens Wo, as instantly claimed.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the process of operating a microfluidic apparatus, which incorporates a fluidic channel and at least two isolation pens, as shown by Chung et al., by fluidically isolating a first pen from a second pen by reducing diffusion of soluble components from said first pen into said second pen, and fluidically isolating an isolation region from direct flow in the fluidic 
One of ordinary skill in the art would have been motivated to have made those modifications, because Linder et al. states that fluids within the microfluidic apparatus can be made to speed up or slow down at different locations within the system without the use of valves and/or without external control (pg. 2, para. [0023]). That is, flow control within a microfluidic apparatus can be simplified by using different viscosity liquids rather than by having to engineer complex hardware/parts into the device. One would also have been motivated because Yamada et al. shows that the width of the 
It would have been further obvious to have modified the microfluidic apparatus so as to incorporate a connector region between the at least one isolation pen and the fluidic channel [Claims 11 and 105], as shown by Hansen et al., with a reasonable expectation of success, because Hansen et al. shows the sequential flowing of first and second fluidic media through a channel in order to isolate analysis regions within said channel within a microfluidic apparatus, thereby allowing components of the analysis reaction to remain long enough in said region to complete a particular analytical reaction utilizing said components. The analysis regions are analogous to the traps/pens, as shown by Chung et al., and, in addition, Chung et al. shows a microfluidic apparatus with a fluidic channel along which pens are positioned, as shown by Linder et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Hansen et al. teaches that microfluidic devices and systems have been adapted for use with a variety of chemical and biochemical analyses, 
It would be obvious to one of ordinary skill in the art to optimize the microfluidic apparatus such that: 1) the cross-sectional width of the first isolation pen opening is about 30 to about 90 microns [Claim 85]; 2) the width Wc of the channel at each opening of the at least two isolation pens is about 50 to about 250 microns [Claim 87]; and 3) each isolation pen comprises a volume of at least 1x105 cubic microns [Claim 101], with a reasonable expectation of success, because Chung et al. shows a cross-sectional width of 16µm to ~22µm; a channel width of 30µm; and an isolation pen comprising 3.6x103 cubic microns (MPEP 2143 (I)(A,G)). Therefore, one of ordinary skill in the art would use routine optimization to set specific measurement sizes for the isolation pens of any particular microfluidic apparatus, based on the specific application of said device, barring a showing of criticality for the specific limitations (MPEP 2144.05 (II)(A) and (III)(A)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 8-11, filed 12 February 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.


However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is well known that the In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)). In addition, Chung et al. is describing a device with a single opening. The Figure 6 description states that there are two major streams that the cells experience, a main stream flowing along the delivery channel (Q), and a directing stream directing the cell into the trap (q), and does not address the “uppermost curved arrow”. It appears as though the downward arrows in Figure 5 show the overall direction of fluid flow into each pen or trapping zone and do not represent openings in the (bottoms of the) traps. The ‘uppermost curved arrow’ appears to represent the change in flow (as in drag flow) as the fluidic medium in the main channel passes over the surface of the upper row of traps. However, Chung et al. is silent with regard to this uppermost curved arrow, which reflects the unimportance of this feature. In addition, Chung et al. only makes reference to a single ‘trap opening’ and does not provide details with regard to the trap material that might allow flow through the bottom of the trap and yet act as a barrier to separate consecutive traps. There is no description of flow through the bottom of the traps. Chung et al. describes a volumetric flow rate through the cross-flow channels at each trap (pg. 4, para. [0071]).
Further, in response to Applicant, the non-patent literature documents on which the patent application of Chung et al. is based are provided here. It is clear that Chung et al. ((2011) Anal. Chem. 83: 7044-7052) teaches that the single cell trap array has only one opening. For example, pg. 7049, column 1, para. 1 thru 2 reads: “A cell close to a trap experiences forces in two directions due to the combined effect of the mainstream bulk flow (Q) and the cross-flow (q); large bulk flow moves the cell along 
Applicant remarks (pg. 10) that the Office has also not substantiated that Chung et al. disclose selectively disposing the biological micro-object comprises generating dielectrophoretic (DEP) forces that move the first biological micro-object into the first isolation pen, as currently recited in claim 92.
However, in response to Applicant, there is no recitation of DEP forces in claims 11 or 105, as acknowledged by Applicant. In addition, Chung et al. addresses the limitations of claim 92 (see 103 rejection above) by stating that active single-cell capture mechanisms use valves to control flow or dielectric forces with dielectrophoresis (DEP) or optical tweezers to control the location of cells in various environments in the Background section of the reference. It is well known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 807 (Fed. Cir. 1989) (MPEP 2123 (I)(II)).
	Applicant remarks (pg. 11) that the Office recognizes that Chung et al. do not describe isolating the traps from each other by reducing diffusion of soluble components. Accordingly, the Office turns to Linder et al. for such a disclosure. The Office asserts that the combination of Linder et al. with the device of Chung et al. would 
However, in response to Applicant, the assertion by Applicant that Chung et al. does not describe a single opening is an interpretation of the reference as an opinion. It is well known that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)). One of ordinary skill in the art, after reading the reference of Chung et al., would come away with the understanding that the each trap has only a single opening, and has been addressed above. The limitation reciting DEP forces has been addressed above. In addition, Applicant has not argued against the secondary references of Linder et al., Hansen et al. and Yamada et al. in the context of their contributions to the 103 rejection. It is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651